Citation Nr: 0017730	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  94-25 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 40 percent disabling.

2.  Entitlement to service connection for avascular necrosis 
of the right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Craven, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1978 to 
March 1979.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a February 1993 decision of the RO.  In July 
1995, the RO assigned a 20 percent rating for lumbosacral 
strain, effective on June 26, 1992.  In December 1998, the RO 
assigned a 40 percent rating for lumbosacral strain, 
effective on September 29, 1998.

The Board notes that in July 1999, a hearing before a Member 
of the Board was postponed at the veteran's request.  The 
hearing was rescheduled for October 1999; however, that 
hearing was canceled by the veteran.  In February 2000, the 
veteran was rescheduled for a hearing before a Member of the 
Board; however, the veteran failed to report to the hearing.  
In May 2000, the veteran was again scheduled for a hearing 
before a Member of the Board.  The veteran subsequently 
issued a statement indicating that he wished to reschedule 
the hearing.  However, the Board found that the veteran's 
motion for a new hearing date had not been timely filed in 
accordance with 38 C.F.R. § 20.704(d) (1999), and that he did 
not demonstrate good cause for postponement.  Thus, the 
motion for a new hearing date was denied.

On appeal the veteran claims that he is entitled to an 
earlier effective date for the assignment of a 40 percent 
evaluation for a lumbosacral strain.  He also claims that he 
is entitled to a total disability rating based on individual 
unemployability.  However, these issues have not been 
developed for appellate review and are referred to the RO for 
appropriate development.


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
avascular necrosis of the right hip is not supported by 
cognizable evidence demonstrating that the claim is plausible 
or capable of substantiation.

CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
avascular necrosis of the right hip is not well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

A review of the service medical records shows that, on 
entrance examination in January 1978 and on separation 
examination in March 1979, the veteran's lower extremities 
were clinically normal.  The veteran indicated that he had 
never had swollen or painful joints or cramps in his legs.

At a VA examination in May 1979, the veteran had normal femur 
rotation bilaterally.  A pertinent diagnosis was not offered.

At a VA examination in July 1982, the veteran listed downward 
to the right by about one-half inch.  He was diagnosed, in 
pertinent part, with a short 1/2 inch right leg.

In July 1990, a VA radiology report of the pelvis and hips 
revealed degenerative osteoarthritis of both hips, more 
extensive on the right.

At a VA examination in August 1990, the veteran reported 
that, around November 1989, he started having pain in his 
right hip that radiated to the right leg, along with numbness 
and tingling of the right foot.  He indicated that he was 
used to walking with severe limping on the right leg since 
November 1989.  An X-ray study of the right hip revealed 
arthritic changes.  The veteran had severely limited internal 
rotation of the right hip joint.  He was assessed, in part, 
with right hip pain secondary to moderately advanced 
degenerative joint disease of the right hip.

In October 1990, a VA outpatient treatment record reported 
that the veteran's hip X-rays were surprisingly abnormal for 
degenerative joint disease for someone his age.  The examiner 
concluded that the veteran's back pain was probably referred 
from the hips.

In December 1990, the veteran was seen by Harrisburg 
Orthopaedic Associates, for an evaluation of right hip pain 
that had been brought on by a box that had fallen on him at 
work.  An X-ray evaluation of his pelvis and hip was 
suspicious for a superior head fragment collapse or 
flattening of the femoral head.  The veteran reported that he 
had a several year history of occasional aches and limitation 
of motion in both hips.  The impression was avascular 
necrosis of both hips, with the right worse than left, and 
superimposed right hip sprain.

In February 1991, Pennsylvania MRI Associates noted a 
clinical history of severe pain in the hips that had been 
present for over ten years, with the right hip more painful 
than the left hip.  The veteran's femoral heads appeared to 
be normal in 1979, but by July 1990, there were areas of 
sclerosis in both femoral heads.  The impression was 
progressive changes consistent with aseptic necrosis in both 
femoral heads extending to the femoral necks on radiographs 
between July 1990 and December 1990.

In March 1991, a private medical record from Polyclinic 
Medical Center revealed the veteran had progressive bilateral 
hip pain.  He underwent uncemented right total hip 
replacement and was diagnosed with avascular necrosis of the 
hips and total hip arthroplasty.

In September 1991, private medical records from Harrisburg 
Orthopaedic Associates, P.C., revealed that the veteran had a 
prior negative history and was first seen in December 1990 
after he had fallen and injured his right hip.  He was 
evaluated for right hip pain and an X-ray revealed avascular 
necrosis with what appeared to be an osteochondral fracture.  
The veteran had had a several year history of occasional 
aching pain in both hips.  An MRI confirmed the separation of 
the osteochondral segment in the right hip and total hip 
replacement was carried out in March 1991.  His pre-operative 
laboratory evaluation for other sources of the etiology of 
avascular necrosis was negative.

In November 1991, a VA outpatient treatment record reported 
that the veteran had had chronic low back pain since injuring 
his back in the early 1980's.  The veteran started limping in 
1988 and, in 1990, was found to have avascular necrosis of 
the right hip.  He underwent total right hip replacement and 
was to undergo left hip replacement in the near future.

At a VA spine examination in July 1993, the veteran was 
assessed as having a residual strain injury of the 
lumbosacral spine, traumatic lumbar spondylosis and chronic 
strain of the lumbar spine from both hip joint abnormalities.

Received in September 1993 were private medical records from 
John Hopkins Hospital, reflecting treatment from December 
1991 to August 1993.  In August 1993, the veteran had 
avascular necrosis of bilateral humeral and bilateral femoral 
heads.

At a VA joints examination in May 1995, the veteran 
complained of bilateral hip pain.  He was diagnosed, in part, 
with avascular necrosis of bilateral humeri and status post 
right total hip arthroplasty.

In May 1995, a VA radiology report revealed an impression of, 
in part, right total hip replacement with no specific 
evidence of loosening or dislocation.

Received in June 1996 were private medical records from 
Polyclinic Medical Center, reflecting treatment from April 
1995 to September 1996.  In April 1996, the veteran was 
reported to have been diagnosed with avascular necrosis in 
1990.

In August 1996, private medical records from Penn 
Rehabilitation Associates, P.C., revealed a normal right 
lower extremity electrodiagnostic study ruling out neuropathy 
and acute axonal degeneration.  No electrodiagnostic evidence 
for radiculopathy was noted.

At a VA spine examination in September 1996, the impression 
was a medical history that was most significant for bilateral 
avascular necrosis of his hips.  His back examination was 
normal and decreased sensation of the right knee was femoral 
in origin and did not appear to be central at this time since 
it was not truly radicular in nature.  The veteran most 
likely had a mild lumbosacral strain because of his bilateral 
hip replacements causing pain and limited range of motion.

Received in September 1996 were private medical records from 
Harrisburg Orthopaedic Associates, P.C., reflecting treatment 
from December 1990 to September 1996.  In January 1995, the 
veteran's history was significant for avascular necrosis of 
both hips.

In June 1998, a private medical record from Michael A. Mont, 
M.D., reported that the veteran had a history of idiopathic 
bilateral hip avascular necrosis.  The impression was that 
the veteran was doing quite well status post right total hip 
replacement.

Received in August 1998 were private medical records from 
Pinnacle Health Hospitals and Polyclinic Medical Center, 
reflecting treatment from December 1995 to June 1998.  The 
veteran was diagnosed, in part, with avascular necrosis of 
the femoral heads and noted to be on Demerol for pain 
control.

At a September 1998 VA spine examination, the veteran 
reported a history of total right hip replacement due to 
avascular necrosis.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
If a condition noted during service is not determined to be 
chronic, then, generally, a continuity of symptomatology 
after service is required for service connection.  Id.  In 
addition, a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).

The threshold question which must be answered is whether the 
veteran has presented a well-grounded claim for service 
connection.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
In this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded."  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  Lastly, there must be evidence of a 
nexus or relationship between the current disorder and an in-
service injury or disease or an already service-connected 
disability, as shown through medical evidence.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); 38 C.F.R. § 3.310(a).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the claimant in developing the facts pertinent 
to the claim, and the claim must fail.  Grivois. 

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (1999) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

In addition, arthritis may be presumed to have been incurred 
during service if it becomes manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

The veteran contends, in essence, that he has avascular 
necrosis of the right hip due to his service-connected 
lumbosacral strain or other disease or injury incurred in or 
aggravated by service.  In this regard, the Board notes that 
the veteran currently suffers from residuals of avascular 
necrosis of the right hip.  However, there is no competent 
evidence demonstrating that he has a right hip disability 
that is due to his service-connected lumbosacral strain or 
other disease or injury incurred in or aggravated by service.  

The service medical records are negative for complaint, 
treatment or diagnosis of a right hip disability.  At 
separation in March 1979, the veteran's lower extremities 
were clinically normal and he indicated that he had never had 
swollen or painful joints in his lower extremities.  Also, at 
a VA examination in May 1979, the veteran had normal rotation 
of the femurs.

The veteran's current right hip symptomatology was not 
reported for approximately ten years following his discharge 
from service.  In fact, in December 1990, the veteran was 
evaluated for right hip pain that had been brought on by a 
box that had fallen on him at work, although he indicated 
that he had had occasional aches and limitation of motion in 
his hips for several years.  The impression was avascular 
necrosis of both hips.

Furthermore, in February 1991, private medical records from 
Pennsylvania MRI Associates revealed that the veteran's 
femoral heads had been normal in 1979 and that progressive 
changes consistent with aseptic necrosis in both femoral 
heads and extending to the femoral necks did not appear on 
radiographs until sometime between July and December 1990.  

The Board is cognizant of the veteran's contentions in regard 
to his claim for service connection for avascular necrosis of 
the right hip.  However, in the absence of competent evidence 
of a current disability due to service, a well-grounded claim 
of service connection has not been submitted.  Caluza.  
Simply put, there is no competent evidence linking avascular 
necrosis of the right hip to service.  There is also no 
competent evidence that the veteran had arthritis to a 
compensable degree within a year of his separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309.  Finally, there is 
no competent evidence demonstrating that avascular necrosis 
of the right hip is proximately due to or the result of his 
service-connected lumbosacral strain.  See 38 C.F.R. § 3.310.

As a well grounded claim requires competent evidence of a 
current disability, usually shown by a medical diagnosis, as 
well as competent evidence of a nexus between a current 
disability and a service-connected disability or other in-
service disease or injury, the Board finds that the absence 
of competent evidence mandates that the claim be denied as 
not well grounded.  Caluza.  Lay assertions concerning 
questions of medical diagnosis or causation cannot constitute 
competent evidence sufficient to render a claim well 
grounded.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Hence, the appellant's opinions as to the etiology of the 
disorder are not competent opinions.  The Board notes that, 
absent the submission and establishment of a well-grounded 
claim, VA cannot undertake to assist a veteran in developing 
facts pertinent to that claim.  Morton v. West, 12 Vet. App. 
477, 486 (1999).  Hence, the benefit sought on appeal is 
denied.

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its above discussion sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  See Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Evidence of a well-grounded claim of entitlement to service 
connection for avascular necrosis of the right hip not having 
been received, the appeal is denied.


REMAND

The veteran contends, in essence, that his lumbosacral strain 
is more severely disabling than currently rated.

At a VA examination in September 1998, the veteran reported 
that he had been unemployed and in receipt of disability 
benefits from the Social Security Administration (SSA).  
However, no SSA records have been associated with the claims 
file.  In light of precedents of the Court in this area, it 
is clear that action must be taken to obtain any existing SSA 
records.  Murinscak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).

Therefore, this case is REMANDED for the following action:

1.  The RO should contact the SSA and 
request all medical records pertaining 
to any application by the veteran for 
SSA benefits.  All attempts to secure 
these records must be documented in the 
claims folder, and any records received 
should be associated therein.

2.  Then, after undertaking any 
development deemed necessary in 
addition to that specified above, the 
RO should readjudicate the issue of 
entitlement to increased rating for 
lumbosacral strain.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



